 PS8
 (8/88)
                                 UNITED STATES DISTRICT COURT
                                                            for
                                                  NEW MEXICO

 U.S.A. vs Joseph Mathew Perez                                    Docket No. l: l9-04439-JB- I




                                   Petition for Action on Conditions of Pretrial Release

 COMES NOW Delma Marrufo-Ramos PRETRIAL SERVICES OFFICER presenting an official report upon
 the conduct ofJoseph Mathew Perez who was placed under pretrial release supervision by the Honorable John
 F. Robbenhaar, United States Magistrate Judge, sitting in the court at Albuquerque, New Mexico, on November
 20,2019, with conditions which included the following:

       1.   (7)(m) not use or unlawfully possess a narcotic drug or other controlled substances, unless prescribed by a
            licensed medical practitioner.
       2.   (7)(n) submit to testing for a prohibited substance if required by the pretrial services office or supervising
            officer.
       3.   (7)(o) participate in a program of inpatient or outpatient substance abuse therapy and counseling if directed
            by the Pretrial Services Office or Supervising Officer.
       4.   (7)(p) participate in one of the following location restriction programs and comply with its requirements as
            directed: Location Monitor with Home Detention.

   RESPECTFT]LLY PRESENTING PETITION FOR ACTION OF COURT AND FOR CAUSE AS FOLLOWS:

On January 30,2U0, the Defendant tested positive for cocaine, amphetamines, and cannabinoids. On February 5
and February 12,2020, the Defendant tested positive for cannabinoids. The Defendant also admitted to smoking
marijuana on February 14 and 15. The Defendant failed to call the testing line on February 2, 3, 4, 5, 6, and 9 of
2020. On February 6 and February 19 of 2020, the Defendant failed to appear for his Relapse Prevention Group.
On February 16,2020, the Defendant left his residence without prior authorization from Pretrial Services. On
February 18,2020, the Defendant was lound at unauthorized locations and failed to abide by his home detention
schedule. On February 19,2020, the Defendant reported to the Pretrial Services Office to submit a urine test and
was instructed to remain in the lobby; however, the Defendant walked out of the office without proper
authorization-

PRAYING THAT THE COURT WILL ORDER A WARRANT FOR THE DEFENDANT'S ARREST

                                                        I declare under penalty ofperjury that the foregoing is true and
                                                        correct
                                                        Executed on: February 20,2020




                                                                  Delma Marrufo-Ramos
                                                                  United States Probation Officer
                                                                  Albuquerque, Nerv Mexico
